DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 12, 14-15, are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 10, 14 and 15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “An epoxide-amine adduct obtainable...” The term “obtainable” causes the subsequent limitations to seem optional and thus, it is unclear if the epoxy-amine adduct is required to be made by the claimed amines and monoepoxides.
Claim 1 also recites “An epoxide-amine adduct…” but then in line 19, recites “at least 40 mol% of the radicals R are selected from aromatic radicals….” It appears that Claim 1 is to a single epoxide-amine adduct, but for there to be different species of R radicals used, it also appears to be claiming a mixture/composition/dispersion of one or more types of adducts formed with one or more the cited reactants. Thus, it is unclear if the claim is requiring one type of epoxide-amine adduct or a plural amount of adducts.

Claim 2 recites in line 7-8, “R1 is…a radical CH2-CH(OH-[CH2-O]p-R, with the proviso that at least 33 mol% of the radicals R1 are CH2-CH(OH-[CH2-O]p’-R, in which p’ = 0 or 1.” It is unclear if the p in R1 is the same p’ mentioned later in the claim. It appears to be a typographical error where both should be p’.

Claims 2-4, and 6 are dependent claims which require partial mol% and fail to alleviate the confusion of claim 1 of whether the claim requires a singular adduct or a plurality of adducts.

Claim 9 recites the limitation "wetting agents and dispersants" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 8 recites singular “wetting agent and dispersant” and it is unclear of claim 9 now requires a plurality of agents/dispersants.

Claims 5, 7, 10, and 15, are dependent claims which fail to alleviate the issues above.


Claim 14 recites the limitation "the epoxide-amine adducts" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 12 recites “at least one epoxide-amine adduct” and it is unclear if claim 14 is requiring more than one adduct.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10, 12, and 15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2009-256583 A to Sawayama et al. (hereinafter Sawayama) as evidenced by Huntsman, “Technical Bulletin Jeffamine M-600 Polyetheramine,” pp. 1-2, copyright 2008. (hereinafter Jeffamine M-600 Technical Bulletin).


    PNG
    media_image1.png
    63
    275
    media_image1.png
    Greyscale
, or specifically formula (2), 
    PNG
    media_image2.png
    86
    332
    media_image2.png
    Greyscale
, wherein X is formula (3) 
    PNG
    media_image3.png
    112
    267
    media_image3.png
    Greyscale
, (para 10-12), and is obtained by reacting formula (4) 
    PNG
    media_image4.png
    77
    272
    media_image4.png
    Greyscale
 with an aromatic compound (F) (para 28-30). Specifically, in the Examples, Sawayama teaches 0.1 mol of amine with formula (4) reacted with 0.2 mol of aromatic compound (F) (See Examples, para 48-61), which meets the claimed 1:2, A:B ratio cited in claim 1. In Example 8, the (C) polyether-based compound is obtained by reacting Jeffamine M-600 with of phenyl glycidyl ether (para 55). The above formula (2) wherein X is formula (3) meets the claimed reaction adduct species having the formula (III) wherein R’ is CH2-CH(OH-[CH2-O]p’-R, and wherein R is a 6 carbon aromatic radical, and R1 is cited in claim 2, Jeffamine M-600 meets the claimed Q-NH2 of claim 1 and the –N-Q portion of the claim 2, as evidenced by page 1 of Jeffamine M-600 Technical Bullentin, wherein Q is H3C-

Regarding claim 4, as cited above and incorporated herein, Sawayama teaches the species meeting formula (III). This meets claim 4 since claim 4 depends upon “one or more species” having general formula (III) and the optional salification of claim 1, the salification appears to be an optional limitation and thus, met by the polyether (c) compound taught in Sawayama.

Regarding claim 7, as cited above and incorporated herein, Sawayama teaches the species meeting formula (III) of claim 1. 
As cited above, Sawayama teaches a 1:2 meets the claimed eq ratio cited in claims 1 and 9. 
Although, the epoxy-amine adduct is defined by the process of claim 7, such as the mixing eq ratio, this is a product-by-process claim.  Here, Sawayama teaches each and every component of the epoxy-amine adduct such as the same formula cited in claims 1 and 2.  Thus the product is the same and reads upon the claims. See MPEP 2113. (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a 

Regarding claims 8, 9, 10, 12 and 15, as cited above and incorporated herein, Sawayama teaches the species meeting formula (III) of claim 1 as well as the process of making it cited in claim 9. Sawayama further teaches uniformly mixing 5-40 wt% of the polyether compound (C) in a composition with a liquid epoxy resin, curing agent, and a filler in an amount of 50-80 wt% of the composition. (para 40-43). The above liquid epoxy resin meets the claimed carrier medium cited in claim 8, the fillers meet the dispersed particulate solids cited in claim 10 and 12, and the wt% cited in claim 15

Claim(s) 1-9, 10, 12, 14 and 15, is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by US 2017/0233660 A1 to Soane at al. (hereinafter Soane) as evidenced by Huntsman, “Technical Bulletin Jeffamine M-1000 Polyetheramine,” pp. 1-2, copyright 2007. (hereinafter Jeffamine M-1000 Technical Bulletin).

Regarding claims 1-3, 5, 6, 8-10, and 12, Soane teaches a surfactant for oil mixtures (See abstract and para 23-24). The surfactant is obtained by reacting 3 g (0.0199 mol) of phenyl glycidyl ether and 10 g (0.01 mol) of Jeffamine M-1000 to form the compound with the formula 
    PNG
    media_image5.png
    324
    408
    media_image5.png
    Greyscale
(para 162-167), which meets the claimed epoxide-amine adduct cited in claims 1 and 2. The Jeffamine M-1000 meets the claimed primary amine wherein Q is CH3-(OEt)19-(OPr)-3-, as evidenced by page 1 of the Jeffamine M-100 Technical Bulletin, which meets claim 1, and 5. The phenyl glycidyl ether also meets the claimed monoepoxide wherein R is a phenyl aromatic radical cited in claims 1 and 6, wherein 100 mol% is phenyl. The above 1:1.99 meets the claimed eq ratio cited in claims 1 and 9. Soane further teaches the above surfactant is mixed in an aqueous solution and then mixed/dispersed with sand, and oil, (para 169-170), which meets the wetting dispersion with a carrier and particulate solid cited in claims 8-10, and 12. 

Regarding claim 4, as cited above and incorporated herein, Soane teaches the species meeting formula (III) of claim 1. This meets claim 4 since claim 4 depends upon “one or more species” having general formula (III) and the optional salification of claim 1, the salification appears to be an optional limitation and thus, met by the surfactant taught in Soane.

Regarding claim 7, as cited above and incorporated herein, Soane teaches the species meeting formula (III) of claim 1. 
As cited above, Soane teaches a 1:1.99 meets the claimed eq ratio cited in claims 1 and 9. 
Although, the epoxy-amine adduct is defined by the process of claim 7, such as the mixing eq ratio, this is a product-by-process claim.  Here, Soane teaches each and every component of the epoxy-amine adduct such as the same formula cited in claims 1 and 2.  Thus the product is the same and reads upon the claims. See MPEP 2113. (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).

Regarding claims 14 and 15, as cited above and incorporated herein, Soane teaches the species meeting formula (III) of claim 1 as well as the process of making it cited in claim 9. Soane further teaches the above 150 mL of a 1% surfactant solution is mixed with 30 g of sand and 3 g of oil. (para 170). This correlates to about 1 mL water = 1 g of water, or 1.5 g of surfactant with 148.5 g of aqueous solution, with 30 g of sand and 3 g of oil, which correlates to 16.39 wt% of sand and 0.819 wt% of surfactant, which is within and meets the claimed range cited in claims 14 and 15. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawayama.
Regarding claim 14, as cited above and incorporated herein, Sawayama teaches the species meeting formula (III) of claim 1 and the dispersion of claim 12. Sawayama further teaches uniformly mixing 5-40 wt% of the polyether compound (C) in a composition with a liquid epoxy resin, curing agent, and a filler in an amount of 50-80 wt% of the composition. (para 40-43), which overlaps with and meets the claimed amounts cited in claim 14. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soane.
Regarding claim 7, as cited above and incorporated herein, Soane teaches the species meeting formula (III) of claim 1. 
As cited above, Soane teaches a 1:1.99 meets the claimed eq ratio cited in claim 7 of 1:1.9 because 1:1.99 is so close to 1:1.9, one skilled in the art would have reasonably expected them to have the same epoxy-amine adduct was formed. See MPEP 2144.05 (a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close,” and "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.")

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soane, as applied to claim 1 and 2, and in further view of US 2005/0020735 A1 to Krappe et al. (hereinafter Krappe).
Regarding claim 4, as cited above and incorporated herein, Soane teaches the epoxy-amine adduct cited in claim 1 and 2.
Soane further teaches the surfactant can be used for desalting oils with various organic acids (para 63) and further have regions of ionic charge such as quaternary amine or sulfonate (para 70).
Soane does not explicitly teach the surfactant at least partially salificated.
However, Krappe teaches a wetting/dispersant agent obtained by reacting a monofunctional aromatic epoxide with polyoxyalkylenemonoamines which can be further reacted to form addition compounds containing at least one amine group salt (para 15-20), used in the field of dispersants/wetting agents for particulate solids (para 1-5), which is the same field of surfactants using similar and compatible compounds as cited above in Soane. Krappe further teaches not more than 50% of the addition compounds are in a salt form (para 19), which meets the “partial” salification cited in claim 4. Krappe also teaches the salt formation is from ester salts of a phosphoric acid (para 23), which meets the claimed X- acid groups cited in formula (IVa). Krappe further teaches the salts give excellent dispersing quality (para 27). 
It would have been obvious to one ordinarily skilled in the art to use the phosphoric acid ester of Krappe to further form the amount of salt form of the surfactant of Soane because 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/             Examiner, Art Unit 1766